Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office Action on the Merits for US 16/392,174 filed on 04/23/2019 which is a CON of 15/288,050 filed on 10/07/2016 (now US Patent 10,317,329) and claims US priority benefit of US Provisional 62/239,515 filed on 10/09/2015.
Election/Restrictions
Applicant’s election without traverse of invention Group I (claims 31-48), and of the species: claim 41 (between claims 40 and 41) in the reply filed on 03/29/2022 is acknowledged.
Claims 40 and 49-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/29/2022.
Claim status
Claims 31-50 are pending.
Claims 40 and 49-50 are withdrawn.
Claims 31-39, 41-48 are under examination.

Information Disclosure Statement
The IDS statements filed on 08/06/2020 and 0329/2022 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 31-39, 41, and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 31 is unclear because it is missing a nexus between the step in sub-section (b) of isolating a sub-population of early-expressing transfected host cells which express the selectable polypeptide and the step in sub-section (c) which recites “thereby producing a population of producer cells expressing the target polypeptide”.  Claim 31 encompasses embodiments where the “selectable polypeptide” and “target polypeptide” are encoded on different vectors.  Since the sub-population of early-expressing transfected host cells are defined solely by expression of the selectable polypeptide, there is no requirement that these early-expressing cells are also expressing the target polypeptide.  
Claims 32-39, 41, and 48 are indefinite for the same reasoning because they depend upon claim 31 and are not remedial.
Claims 42-47 are remedial because they require both of the “selectable polypeptide” and “target polypeptide”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Independent claim 31 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0238122 to Allbritton et al (published 10/11/2007, now US Patent 7,759,119). 
Allbritton et al entitled “Systems And Methods For Efficient Collection Of Single Cells And Colonies Of Cells And Fast Generation Of Stable Transfectants” (e.g., see entire document) teach methods of making and isolating producer cells expressing a target polypeptide, the method comprising the steps of 
(a) transfecting host cells with a vector(s) that encodes an mRNA encoding a selectable polypeptide and a target polypeptide (see para 0061, 0079); 
(b) isolating from the transfected host cell in less than 5 days after transfection, (meets the limitation within 2 to 15 days of transfection, see reference claims 24-26 and paras 0071-0079), a sub-population of early-expressing transfected host cells which express the selectable polypeptide; and 
(c) expanding the sub-population of transfected host cells, thereby making a population of producer cells expressing the target polypeptide (e.g., see especially reference claims 24 and 26; para 0061, 0079).    For example, para 0079 recites:
[0079] Alternatively, as shown in FIG. 21, Stable transfections can be identified and selected even more rapidly by plating cells on the pallet array immediately after the transfection step (Step 1). Cell growth is then carried out on the array for about 5 to 7 days (step 2). As noted above, stable transfection will result in a colony composed of progeny which all display the characteristic of interest--i.e., green fluorescence. In the current example, all progeny in the colony would be fluorescent as a result of expression of the target protein. Cells which are not stably transfected will yield a colony in which there is loss of the characteristic in some or all of the progeny over time. Next, as depicted in FIGS. 21 and 22, the pallets containing stable transfectants--i.e., pallets containing only green fluorescent cells--are released (step 3) and collected (step 4) and the small clonal colony of stable transfectants are allowed to expand (step 5).

Allbritton et al teaches in paragraph [0006],  that cells can be isolated and achieve sub-populations of cells of interest using a flow cytometer that rapidly flows a stream of cells past a detector apparatus. “Cells of interest can be sorted by a downstream electrostatic system that moves droplets into collection containers”. “Flow cytometry tends to also work for other biological media such as proteins and DNA if they can be attached to small beads”.
Thus Allbritton et al meets the limitations of claim 31 as presently written.

Claim(s) 31-35, 37-39, and 41-48 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US2009/0239235 to Demaria et al (27 March 2008; IDS reference).
Regarding claim 31 (a), (see para 0007). Further, in the abstract, Demaria et al state that methods “are disclosed to identify, select and produce a clonal population of recombinant eukaryotic host cells that stably and highly express a polypeptide of interest”.  Demaria et al disclose that the gene encoding the protein of interest (exemplified by TSH or lgG4) was co-expressed with the cell surface reporter cd20 in a multicistronic vector.  (e.g., see Fig 1).
Regarding claim 31 (b), Demaria et al disclose isolating from the transfected host cells, within 2 to 15 days of transfection, a sub-population of early-expressing transfected host cells which express the selectable polypeptide.  For example, Demaria et al disclose that after stable transfection of CHO cells, MTX-selected pools were sorted to collect individual cells with high cd20 expression levels. The optimal analytical time point for identifying the high expression level clones was day 3 or 4.  
Regarding claim 31 (c), Demaria et al disclose expanding the sub-population of transfected host cells, thereby producing a population of producer cells expressing the target polypeptide.  For example, Demaria et al disclose that the top 50-100 clones were selected and scaled up. (See para 0097).
Regarding claim 32, Demaria et al discloses that steps (b) and (c) are each performed in drug- selection-free medium. (See para 0093, lines 6-7, MTX-free medium).
Regarding claim 33, Demaria et al discloses isolating the target polypeptide from the population of producer cells. For example, see FIGS. 4A to 4C which show quantitative and qualitative FACS screening of clones at the 96-well plate stage. In FIG. 4A, CHO clones expressing a soluble receptor were screened by FACS at both the 96-well plate and 6-well plate stages. Clone ranking by the 96-well FACS screen (hatched bars) was very similar to that of the 6-well plate FACS screen (open bars). Each bar represented a measure of the geometric mean fluorescence intensity, quantified in relative fluorescence units (RFU). In FIG. 4B, the 96-well plate FACS profiles of two representative clones expressing a soluble receptor showed the correlation between FACS data and the final protein titers in unfed batch shake flask cultures. In FIG. 4C, for cells expressing an IgG, the FACS profiles for two wells of a 96-well plate were overlaid to illustrate the qualitative difference between cell populations with nearly identical fluorescence intensities (127.5 and 127.1 RFU for wells 4G2 and 7G4, respectively). 
Regarding claims 34, Demaria et al discloses isolating one or more single transfected host cells from the expanded sub-population and culturing the one or more single transfected host cells to produce clonal populations of the one or more single transfected host cells.  Demaria et al disclose a reporter-based FACS process to sort cells with high target protein expression levels. (e.g., Figure 4 and legend). 
Regarding claim 35, Demaria et al discloses that at least one of the clonal populations of the one or more single transfected host cells yields a 2- to 30-fold improvement in production of the target polypeptide compared to that of a stable pool of transfected but uncloned host cells obtained at step (c). (Ref claim 5 and Fig 4B and Fig 5).  For example, Demaria et al disclose:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 37, Demaria et al discloses that the isolating in step (b) is performed less than 6 days after transfection.  Demaria et al disclose that the optimal analytical time point for identifying the high expression level clones was day 3 or 4. (See para 0097).  
Regarding claim 38, Demaria et al discloses that the sub-population of transfected host cells contains 0.5-6.0 x 106 cells prior to expansion in step (c). (See paras 0095).
Regarding claim 39, Demaria et al discloses that the expanding in step (c) is for between 4-31 days (ref claim 4).
Regarding claim 41, Demaria et al discloses that the mRNA encoding the target polypeptide and the mRNA encoding the selectable polypeptide are both encoded on one vector. (See Fig 1).  Regarding claim 42, Demaria et al discloses that the target polypeptide and the selectable polypeptide form a fusion polypeptide. (See Fig 1).  Regarding claim 43, Demaria et al discloses that the target polypeptide and the selectable polypeptide are encoded by a single multicistronic mRNA. For example, Demaria et al shows in FIG. 1 a diagram of a gene expression cassette. In an embodiment of this invention, the DNAs encoding the therapeutic polypeptide and the CD20 polypeptide were linked by an IRES, so that they were transcribed in the same mRNA but were translated independently. Regarding claim 44, Demaria et al discloses that the multicistronic mRNA comprises a first open reading frame (ORF) that encodes the selectable polypeptide and a second ORF that encodes the target polypeptide, wherein the first ORF is 5' to the second ORF.  Regarding claim 45, Demaria et al discloses that the first ORF has a non-AUG start codon.  Regarding claim 46, Demaria et al discloses that the second ORF has an AUG start codon.  Regarding claim 47, Demaria et al discloses that the ORF that encodes the selectable polypeptide is devoid of any AUG sequences.  For example, regarding claims 41-47, in paragraph 0007, Demaria et al recite:
Methods are disclosed to identify, select and produce a population of recombinant eukaryotic host cells that stably express a polypeptide of interest ("target polypeptide") at high levels suitable for large scale production of the target polypeptide. The eukaryotic host cell used in these methods contains or comprises a recombinant polynucleotide, wherein the recombinant polynucleotide comprises a promoter element; a polynucleotide encoding a cell surface marker polypeptide; a polynucleotide encoding a target polypeptide; and a polynucleotide having the biological activity of an internal ribosome entry site (IRES) polynucleotide, and wherein the IRES polynucleotide is located within the recombinant polynucleotide such that the cell surface marker polynucleotide and the target polynucleotide are transcribed on the same mRNA. In an alternate embodiment, the recombinant polynucleotide includes an alternate start codon for translation initiation. The alternate start codon can be in addition to the IRES element or alternatively, be substituted for the IRES element. Recombinant host cells are bound by an agent which binds, directly or indirectly the cell surface marker, and such cells are then selected and isolated. The selected and isolated cells are then prepared into one or more clonal populations and cultured for a period of time. The clonal populations are then analyzed by detecting the level of the cell surface marker expression on said clonal population and one or more clonal populations with high expression levels of the cell surface marker are selected. The selected clonal populations with high expression levels of the cell surface marker indicate clonal populations with stable and high expression levels of the target polypeptide. The cells selected by these methods can be further cultured under conditions that enable the production of the target polypeptide that also is present in the host cell. The target polypeptide can be further isolated from the cells or cell culture media as appropriate.
In addition, in paragraphs 0009-0014, Demaria et al teach the following:
FIGS. 3A and 3B show that the CD20-based FACS screen accurately identified clones with high antibody titers. Upon reaching 80-90% confluence in a 96-well plate, the total cells from each well were seeded into one well of a 6-well plate. After 7 days, the cells were assayed by both FACS analysis (FIG. 3A) of cell surface CD20 expression and protein A HPLC analysis (FIG. 3B) of conditioned media (open bars in each graph). The clones were scaled up to 125-ml shake flasks and assayed for antibody titer (hatched bars in each graph). In these clones, CD20 was co-expressed with the antibody heavy chain, while the light chain was expressed separately. For FACS results, each bar represented a measure of the geometric mean fluorescence intensity, quantified in relative fluorescence units (RFU). FIGS. 6A to 6C show that the CD20-based FACS clone screen identified unstable clones during scale up. Representative FACS screen and IgG titer results are shown for two clones that were selected for further development by the 96-well plate FACS screen. Clones were scaled up to shake flasks and seeded into unfed batch cultures 10 days after the 96-well screen. FIG. 6A shows 96-well plate FACS screen results and initial unfed shake flask titers. FIG. 6B shows shake flask FACS results (day 3) and IgG titers (day 14) after 3 additional weeks in culture. FIG. 6C shows shake flask FACS results (day 3) and IgG titers (day 14) after another 3 weeks in culture.

Regarding claim 48, Demaria et al discloses that the selectable polypeptide is CD59 or CD52 (See para 0016 and ref claim 8).
Thus, the Demaria et al references meet all the limitations of claims 31-39, and 41-48.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 31-34, and 41-47 are rejected under 35 U.S.C. 103 as being unpatentable over Kubbies et al US2008/0248468 A1 (published October 9, 2008), in view of Albritton et al (see above), in view of Cairns et al in "Utilization of non-AUG initiation codons in a flow cytometric method for efficient selection of recombinant cell lines", (Biotechnology And Bioengineering, vol. 108, no. 11, November 1, 2011, pages 2611 -2622; IDS reference). 
Regarding base claim 31, Kubbies et al disclose a method comprising transfecting host cells with an expression vector comprising an expression cassette for expression of a selectable marker (i.e., encoding a selectable polypeptide being a cell surface protein, including truncated CD4) and an expression cassette for expression of an expression  product of interest (i.e., an RNAi compound).  
However, Kubbies differs from the present invention in that the expression product of interest is an RNAi compound rather than a target polypeptide and differs in the particular days after transfection and expansion parameters.
Allbritton et al entitled “Systems And Methods For Efficient Collection Of Single Cells And Colonies Of Cells And Fast Generation Of Stable Transfectants” (e.g., see entire document) teach methods of making and isolating producer cells expressing a target polypeptide, the method comprising the steps of 
(a) transfecting host cells with a vector(s) that encodes an mRNA encoding a selectable polypeptide and a target polypeptide (see para 0061, 0079); 
(b) isolating from the transfected host cell in less than 5 days after transfection, (meets the limitation within 2 to 15 days of transfection, see reference claims 24-26 and paras 0071-0079), a sub-population of early-expressing transfected host cells which express the selectable polypeptide; and 
(c) expanding the sub-population of transfected host cells, thereby making a population of producer cells expressing the target polypeptide (e.g., see especially reference claims 24 and 26; para 0061, 0079).    For example, para 0079 recites:
[0079] Alternatively, as shown in FIG. 21, Stable transfections can be identified and selected even more rapidly by plating cells on the pallet array immediately after the transfection step (Step 1). Cell growth is then carried out on the array for about 5 to 7 days (step 2). As noted above, stable transfection will result in a colony composed of progeny which all display the characteristic of interest--i.e., green fluorescence. In the current example, all progeny in the colony would be fluorescent as a result of expression of the target protein. Cells which are not stably transfected will yield a colony in which there is loss of the characteristic in some or all of the progeny over time. Next, as depicted in FIGS. 21 and 22, the pallets containing stable transfectants--i.e., pallets containing only green fluorescent cells--are released (step 3) and collected (step 4) and the small clonal colony of stable transfectants are allowed to expand (step 5).

Allbritton et al teaches in paragraph [0006],  that cells can be isolated and achieve sub-populations of cells of interest using a flow cytometer that rapidly flows a stream of cells past a detector apparatus. “Cells of interest can be sorted by a downstream electrostatic system that moves droplets into collection containers”. “Flow cytometry tends to also work for other biological media such as proteins and DNA if they can be attached to small beads”.
In view of the high skill level in the art before the effective filing date of the presently claimed invention one or ordinary skill in the art would have been motivated to to substitute a polypeptide of interest for the RNAi compound for the rationale of expressing a therapeutic protein of interest as a high expresser in producer cells.  It would have been prima facie obvious to do so because Albritton showed it was successfully performed.  Further, one of ordinary skill in the art would have been motivated to use the transfection and expansion parameters of Allbritton et al because they showed that these parameters were successful at increasing expression of the protein of interest.
Regarding claim 32, Kubbies et al disclose expanding positive clones without drug selection within a few days after transfection for enrichment and selection of cells which express the selectable marker/cell surface protein using a “magnetic activated cell sorting” (MACS) method (e.g., para 0055). 
Further, Kubbies et al does not explicitly disclose the isolation and identification parameters disclosed in claims 33-34 and 41-47.
Regarding claims 33-34, and 41-47, Cairns et al disclose a method using FLARE (FLow cytometry Attenuated Reporter Expression) which is a cell line generation process used for cell sorting to isolate clones and clone screening.   In the FLARE system, a cell surface reporter open reading frame (ORF) utilizing a non-ATG initiation codon is located immediately upstream of a gene encoding a protein interest (e.g., an antibody or fusion protein of interest) ORF. The two ORFs are transcribed as a single mRNA but are translated independently (FIG. 1). Without wishing to be bound by theory, scanning ribosomes recognize the non-AUG initiating codon at a very low frequency (UUG has approximately 1% the initiation capacity as compared to AUG) while the majority of ribosomes continue scanning to the primary AUG initiating codon of the protein of interest. This results in low level expression of the cell surface selectable reporter and relatively high level expression of the protein of interest. The bi-cistronic mRNA containing 2 ORFs ensures that cell surface reporter expression is predictive of the protein of interest expression.
	The level of skill in the art of making producer cells expressing a polypeptides of interest was high before the effective filing date of the instant invention.
	One of ordinary skill in the art having the references of Kubbies et al, Cairns et al, and Albritton et al before the effective filing date of the instant invention would have been motivated to combine the elements of the cited references, to co-express a selectable polypeptide along with a polypeptide of interest in place of an RNAi of interest, to arrive at the presently claimed invention, for the rationale of expressing a polypeptide of interest in an expression system by expanding positive clones without drug selection within a few days after transfection for enrichment and selection of cells but without potential toxicity from drug selection by expressing a selectable marker/cell surface protein which can be assayed by MACS or FACS (per Cairns et al).  It would have been obvious to combine the elements of the cited references because all three references are in the same field of using expression vectors to co-express a selectable marker along with an expression product of interest.
	In view of the high skill level in the art, it is considered that one of ordinary skill in the art would have had a reasonable expectation of success to combine the elements of the cited references to arrive at the presently claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31-39, 41-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,317,329. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims.
For example, patented claim 1 anticipates the instant base claim 31.  Patented claim 1 recites all the limitations of instant base claim 31 and additionally recites the further limiting elements of “within 2 to 5 day of transfection”, use of magnetic activating cell sorting (MACS) or FACS on the selectable polypeptide, and where steps (b) and (c) are each performed in drug-selection-free medium.
In addition, regarding the instant independent claims, each of these claims are essentially the same as the patented dependent claims.
Thus, instant claims 31-39, 41-48 are anticipated by patented claims 1-15.

Claims 31-35, 37, 39, 41-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-9, 12, and 15-25, and 27-28 of copending Application No. 16/683,837. Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of co-pending claims renders obvious the instant claims.
For example, co-pending claim 1 recites a method of producing a population of producer cells expressing a target polypeptide, the method comprising:
(a) transfecting host cells with a vector that encodes one or more mRNAs, wherein the one or more mRNAs encode a selectable polypeptide and the target polypeptide; (b) isolating from the transfected host cells, between two and four days after transfection, a highly positive transient expression sub-population of early-expressing transfected host cells which express the selectable polypeptide, wherein
the highly positive transient sub-population of early-expressing transfected host cells
comprises about the top 10 percent of transfected host cells in terms of their expression of the selectable polypeptide; and (c) expanding the isolated highly positive transient expression sub-population of early-expressing transfected host cells, thereby producing a population of producer cells expressing the target polypeptide.  The instant claim 31 limitation of within 2 to 15 days is prima facie obvious or anticipated over the co-pending limitation of two to four days. 
Further, copending dependent claims are essentially the same as the instant dependent claims.  
The instant claims 32-35 and are the same as copending claims 2-5. 
The instant claim 39 and copending claim 12 are the same.
The instant claims 41-48 and copending claims 12-24 are essentially the same.
Regarding instant claim 37, the limitation “less than 6 days after transfection” is rendered obvious by copending claim 1 which recites between two and four days.  The limitation less than 6 days is construed to render obvious four days.
In view of the high skill level in the art before the effective filing date of the presently claimed invention it is considered that one of ordinary skill in the art would have been motivated to combine the elements of the embodiments of the copending claims to arrive at the presently claimed invention for the rationale of achieving high expresser producer cells.  It would have been prima facie obvious to arrive at the embodiments of the presently claimed invention because essentially the only difference would be to perform the limitation at four days rather than “less than 6 days”.  However, it is considered that absent evidence to the contrary, four days after transfection would be prima facie obvious over the claimed range of “less than 6 days.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims allowed.
Relevant prior art is Enenkel et al in “Neomycin-phosphotransferase-genes and methods for the selection for recombinant cells producing high levels of a desired gene product” (US2005/0106580 published May 19, 2005).  Although not applied in a rejection in this office action, this prior art is available if appropriate to apply in a future office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658